FILED
                            NOT FOR PUBLICATION                               AUG 10 2011

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


AXHI GUZE,                                       No. 08-72775

              Petitioner,                        Agency No. A099-653-260

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 2, 2011**
                              San Francisco, California

Before: HUG, SKOPIL, and BEEZER, Circuit Judges.

       Axhi Guze (“Guze”) is a native and citizen of Macedonia. He seeks asylum,

withholding of removal, and protection under the United Nations Convention

Against Torture (“CAT”). The immigration judge (“IJ”) found Guze not to be

credible, and the Board of Immigration Appeals (“BIA”) affirmed the IJ.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The facts are known to the parties. We do not repeat them here.

      We have jurisdiction pursuant to 8 U.S.C. § 1252, and we deny Guze’s

petition.

      We review an IJ’s adverse credibility finding for substantial evidence. “[S]o

long as one of the identified grounds is supported by substantial evidence . . . we

are bound to accept the IJ’s adverse credibility finding.” Li v. Ashcroft, 378 F.3d

959, 964 (9th Cir. 2004).

      Substantial evidence supports the IJ’s adverse credibility finding because

during the merits hearing to adjudicate petitioner’s application, several

inconsistencies surfaced that proved fatal to Guze’s credibility.

      First, Guze gave inconsistent accounts about when he joined the Democratic

Party (DPA). During his credible fear interview, Guze stated he joined the party in

2001, but during the merits hearing Guze testified that he joined the DPA a full

three years earlier, in 1998. This is not a small discrepancy, since Guze’s

membership in the DPA is the primary – if not sole – basis for his persecution

claim. This is not the sort of date confusion that might cause us to reverse an

adverse credibility determination. See Shrestha v. Holder, 590 F.3d 1034, 1044

(9th Cir. 2010) (noting that under the REAL ID Act, an inconsistency may support




                                    Page 2 of 5
an adverse credibility determination as long as the inconsistency is not so trivial

that “under the total circumstances [it has] no bearing on a petitioner’s veracity”).

      There were also significant inconsistencies regarding when and why the

police began harassing Guze. Guze initially stated that the police began targeting

him in 1998, but the documentary evidence he provided indicates that the police

did not begin their harassment until after 2000, when his son joined the National

Liberation Army. Because the police did not start their scrutiny until after Guze’s

son joined an armed guerilla organization, it is entirely plausible that the police

searches were for legitimate law enforcement-related reasons (i.e., to search for

arms). Additionally, while Guze claims that he was jailed in 1998, his wife

testified that Guze was arrested in 2001. This is a key discrepancy because it not

only casts doubt on whether the police targeted Guze before 2000, but also casts

doubt on the reasons Guze offers about why the police came to his home.

      Finally, Guze provided inconsistent answers regarding his alleged

detainment on account of his political activity. During his credible fear interview

Guze stated categorically that he had not been jailed, and Guze made no mention of

any detainment in his asylum application. However, in his testimony during the

merits hearing, Guze claims for the first time that the police jailed him because of




                                     Page 3 of 5
his politics. Guze’s answer, that he misinterpreted the meaning of “jail,” even if

plausible, does not fully account for the omission in the first place.

      In sum, any one of these inconsistencies, standing alone, would be sufficient

to support the IJ’s adverse credibility finding. Taken together, the IJ’s finding

must stand.

      We also affirm the IJ’s decision to deny Guze withholding of removal.

When applying for withholding of removal, an alien bears the burden of showing

that his or her “life or freedom would be threatened in such country on account of

race, religion, nationality, membership in a particular social group, or political

opinion.” INA § 241(b)(3)(A). The Supreme Court has interpreted this provision

to require “a clear probability of persecution” on one of the five enumerated

grounds in the Act. I.N.S. v. Stevic, 467 U.S. 407, 413 (1984). Therefore, an alien

who seeks withholding of removal must show that it is “more likely than not” that

she will face persecution if returned to her country of removal. Id. at 429-30. This

standard is more onerous than the standard an applicant must meet under asylum.

Al Harbi v. I.N.S., 242 F.3d 882, 888-89 (9th Cir. 2001). Because we conclude that

substantial evidence supports the IJ’s adverse credibility finding, we conclude that

Guze also failed to establish eligibility for withholding of removal. See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).


                                     Page 4 of 5
      Similarly, Guze’s CAT claim must also fail. Where a CAT claim is based

on testimony that an IJ has found to be not credible, and there is no other evidence

that would independently support a finding that the applicant is likely to be

tortured if returned to his country of removal, an alien is not eligible for relief. See

id. at 1156-57.



      DENIED.




                                     Page 5 of 5